Title: From James Madison to Thomas J. Rogers, 26 December 1823
From: Madison, James
To: Rogers, Thomas J.


        
          Sir
          Decr. 26. 1823
        
        Your favor of the 14th. was duly recd. by mail. The little volume committed to Col: Barbour was handed to me a few days ago. Be pleased to accept my thanks for it. The object & plan of the Work cannot fail of general approbation: And as far as I have looked into it, I can not speak otherwise than well of its execution. I wish therefore you may be successful in obtaining proper materials for enlarging so useful an undertaking, and that you may in every respect be adequately rewarded by the result.
        You will oblige me by directing the Printer of the 3d. Edition to transmit me a copy whenever it may issue from the Press. With friendly respects.
      